Fourth Court of Appeals
                                  San Antonio, Texas
                                         March 1, 2019

                                      No. 04-18-00714-CV

                ESTATE OF JOANNE COOKSEY FRIEND, DECEASED,

                        From the County Court, Uvalde County, Texas
                                   Trial Court No. 6904-16
                       Honorable Polly Jackson Spencer, Judge Presiding


                                         ORDER
Sitting:       Luz Elena D. Chapa, Justice
               Irene Rios, Justice
               Beth Watkins, Justice

       Appellant’s motion for extension of time to file her brief is granted. Appellee’s motion to
dismiss is denied.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of March, 2019.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court